       Case 3:17-cv-02183-MEM Document 31 Filed 11/29/18 Page 1 of 4




                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD,                                 :
                                              :
                                 Plaintiff    :        CIVIL ACTION - LAW
                                              :
         v.                                   :
                                              :
SUSQUEHANNA COUNTY,                           :        NO. 3:17-CV-2183-MEM
                                              :
                                Defendant     :

 DEFENDANT, SUSQUEHANNA COUNTY’S STATEMENT OF MATERIAL
  FACTS IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGEMENT


      Defendant, Susquehanna County, in accordance with Local Rule 56.1, submits

the following Statement of Material Facts:



1.    Plaintiff, Robert Stoud, was a Pennsylvania State Trooper from 1991 to 2012,

      when he retired as a Corporal.

2.    Plaintiff spent most of his career as a criminal investigator. (PL’s Depo., p. 3)

3.    Plaintiff was hired in September of 2012 as the Susquehanna County

      Emergency Management Coordinator and moved to Director of Public Safety

      in December of 2012. (PL’s Compl. ¶¶15, 16).
       Case 3:17-cv-02183-MEM Document 31 Filed 11/29/18 Page 2 of 4




4.    Plaintiff became acting Chief Clerk in June of 2014 and Chief Clerk in January

      of 2016 (PL’s Compl. ¶ 17)

5.    In December of 2015 Plaintiff’s Administrative Assistant, Maggie McNamara

      (“McNamara”) reported an incident regarding the inappropriate behavior of her

      a co-worker Richard Ely. (PL’s Compl. ¶18)

6.    Ely received a Final Written Warning from Stoud on December 30, 2015

      regarding his conduct.

7.    On June 14, 2016, Plaintiff resigned from his position as the Chief Clerk and

      sought transfer to the Director of Public Safety. Mr. Stoud eventually also took

      the position of Chief Detective for Susquehanna County working directly with

      the District Attorney.

8.    On June 21, 2016, McNamara resigned her position as Deputy Chief Clerk and

      requested a transfer to the District Attorney’s Office in the position of Victim

      Witness Coordinator.

9.    Plaintiff did not suffer any financial losses as a result of the transfer from Chief

      Clerk to County Detective.

10.   Plaintiff spoke to Commissioner Arnold regarding the incident between

      McNamara and Richard Ely a few months after she took office in 2016. (PL’s

      Depo., p. 14).

                                           2
       Case 3:17-cv-02183-MEM Document 31 Filed 11/29/18 Page 3 of 4




11.   Plaintiff is unaware of whether the alleged issues he had with Commissioner

      Arnold were a result of the investigating the incident between McNamara and

      Richard Ely. (PL’s Depo., p. 17).

12.   Plaintiff was instructed to Those issues included lack of communication, her

      disrespectful tone of voice, unnecessary and constant personal chatting and

      laughing during work hours, lack of priority for the minutes and agenda, issues

      with incorrect content and grammar and disrespect for department heads. (PL’s

      Depo. pp. 61)

13.   Plaintiff took issue with the request and deliberately failed to perform the

      counseling session in good faith. (PL’s Depo. pp. 61)

14.   Plaintiff did not provide evidence of a hostile or abusive work environment.

15.   Plaintiff did not provide evidence that the County retaliated against him

      because he investigated a report of sexual harassment.



                                KREDER BROOKS HAILSTONE LLP



220 Penn Avenue, Suite 200
Scranton, PA 18503               BY: /s/A. James Hailstone
(570) 346-7922                       A. James Hailstone
                                     Attorney I.D. #80055
                                     Attorneys for Defendant,
                                     Susquehanna County
        Case 3:17-cv-02183-MEM Document 31 Filed 11/29/18 Page 4 of 4




                         CERTIFICATE OF SERVICE

      AND NOW, this 29th day of November, 2018, A. James Hailstone, a member

of the firm of Kreder Brooks Hailstone LLP, electronically filed the foregoing

Statement of Material Facts in Support of its Motion for Summary Judgment with the

Clerk of the United States District Court for the Middle District of Pennsylvania

using the CM/ECF system which sent notification of such filing to the following

Filing Users at the following e-mail address(es):

                           Gerard M. Karam, Esquire
                       Mazzoni, Karam, Petorak & Valvano
                          321 Spruce Street, Suite 201
                              Scranton, PA 18503
                                 570-348-0776
                             gkaram18@msn.com
                         ATTORNEYS FOR PLAINTIFF



                                      /s/ A. James Hailstone
                                      A. James Hailstone
                                      Attorney I.D. #80055
                                      Attorneys for Defendants




                                         4
